Mitchell, J.
In each of these actions the court ordered judgment for the defendants on the pleadings. As it is not claimed that the complaints do not state causes of action, the only question is whether the answers set up new matter by way of defense, which is admitted by failure to reply.
In addition to denials, the answers attempt to set up three defenses: First, the statute of limitations; second, the pendency of a former action; third, a judgment in favor of the defendants in a former action on the same cause of action.
1. According to the complaints, the causes of actiou accrued October-27, 1887, and the record shows that these actions were commenced October 26, 1893. If the plaintiff had wished to avail himself of any facts which would prevent the statute from running,— such as a new promise, or absence of defendants from the state, — it would unquestionably have been necessary for him to plead them; but no reply was necessary for the purpose of traversing the allegation that the cause of action did not accrue within six years. Any reply would have been, in effect, but a reiteration of the allegation of the complaint showing that the cause of action did accrue within that time. Any other rule would be out of harmony with the reformed system of pleading, and inconsistent with the doctrine of this court that a complaint is demurrable if it appears on its face that the cause of action is barred by the statute.
2. The allegations of the answer attempting to plead a former action pending are so manifestly insufficient that defendants7 counsel does not even urge the point in his brief.
3. The principal question, however, is whether the answers sufficiently allege a former judgment in another suit between the same parties on the same cause of action.
It is alleged that it was for the same cause of action, but the pleadings on the former action, which are set up in the answers, control this general allegation. It appears from these pleadings that the former suit was between the same parties, and grew out of the same transaction, but that it was not for the same cause of action set up in the complaint in either of the present actions.
It is, indeed, doubtful whether the complaint in the former suit states a cause of action at all; but, assuming that it does, and construing it according to its legal effect, the facts there stated as a *136ground of recovery are that one C. W. West let a contract to defendants to do a certain part of the work in the construction of the West Hotel; that defendants sublet the whole of this contract to Wheaton, Reynolds & Co.; that, although C. W. West had paid the defendants the full contract price, yet they failed to pay Wheaton, Reynolds & Co.; that, in consequence of this, Wheaton, Reynolds & Co., as subcontractors, had a lien on the property, and obtained a judgment for the amount due them, which was adjudged a specific lien on the property, and which plaintiff, who had in the meantime become the owner of the property, was compelled to pay.
The allegations of the complaint in the first of the present actions are that plaintiff John T. West made a similar contract with defendants ; that defendants falsely represented to him that they had sublet the whole job to Wheaton, Reynolds & Co.; that in reliance on these represen! ations plaintiff and his architect gave directions to Wheaton, Reynolds & Co. in reference to the performance of the work; that in fact defendants had not sublet the whole job to Wheaton, Reynolds & Co., but that several thousand dollars’ worth of the work performed by Wheaton, Reynolds & Co. and included in defendants’ contract with plaintiff was not included in the subcontract between Wheaton, Reynolds '& Co.; that in consequence of this, although plaintiff had paid defendants in full, Wheaton, Reynolds & Co. recovered against plaintiff a judgment for the work not included in their contract with defendants, which judgment was adjudged a specific lien on the property, and which plaintiff had to pay.
The answer in the second of the present actions is to the same effect, except that it alleges that the original contract with defendants was made with O. W. West.
It seems to us clear that, while the parties are the same, and the transaction referred to may be the same, and the relief sought the same, yet the cause of action in the former suit is not the same as in either of the present actions, and especially in the first of them. The best and most accurate test as to whether a former judgment is a bar is to inquire whether the same evidence will sustain both the former and the present action. ■ Applying this test, it is evident the causes of action were not the same. The judgment in favor of defendants in the former action merely determined that the facts *137were not as alleged in the complaint. It is not an uncommon occurrence that a party, under a mistake of law or fact, attempts to recover by alleging a certain state of facts as his cause of action, and is defeated; but this is no bar to his recovery on another statement of facts, constituting a different cause of action, although the transaction referred to and the relief sought in both actions are the same. Such, we think, is the case here, although the present litigation may for some reasons seem vexatious.
The difference must be kept in mind between the effect of a judgment as a bar to a second suit on the same cause of action and its effect as an estoppel in another suit between the same parties upon a different cause of action. In the former case a judgment on the merits is an absolute bar to a subsequent action. In the latter case, although no bar to the second action, it will be an estoppel as to those matters in issue upon the determination of which the finding or verdict was rendered. Hence, although the judgment in the former action is no bar to the present actions, it may render some of the issues in them res judicata between the parties. Cromwell v. County of Sac, 94 U. S. 351. But no such questions arise on these appeals.
Judgments reversed.
Buck, J., absent, sick, took no part.
(Opinion published 59 N. W. 984.)